Appeal from two orders adjudging appellants Cizmowski and King, respectively, in contempt of court for failing to be sworn and testify as witnesses pursuant to subpoenas served on them in proceedings supplementary to judgment. Orders affirmed, with ten dollars costs and disbursements, the fines provided for in the orders to be paid within ten days from the entry of the order hereon and the examinations to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.